Judge GREENE
dissenting.
The issue presented is whether the claimant is eligible for unemployment benefits when she quits her job because her employer reduces her work hours. The majority holds the determinative issue is simply whether the reduction of claimant’s working hours was so “substantial” as to constitute good cause for quitting attributable to her employer. I disagree. Under our case law, the dispositive question is instead whether claimant’s refusal of her employer’s offer of work at reduced hours is a refusal of “suitable work” under N.C.G.S. Sec. 96-14(3) (1985).
Just as an unemployed claimant is disqualified for unemployment benefits if he or she “refuses” suitable work, a claimant is likewise disqualified from unemployment benefits if he or she “quits” employment when suitable work is offered. See Sec. 96-14(3) (unemployed claimant disqualified if he fails without good cause to accept suitable work when offered); Bunn v. North Carolina State Univ., 70 N.C. App. 699, 703, 321 S.E. 2d 32, 35, disc. rev. denied, 313 N.C. 173, 326 S.E. 2d 31 (1985) (inconsistent to allow unemployed claimant benefits where refuses unsuitable work but deny benefits to claimant who refuses to continue unsuitable work); see also Poteat v. Employment Sec. Comm’n, 319 N.C. 201, 205 n. 1, 353 S.E. 2d 219, 221 n. 1 (1987) (applying Bunn analysis but reaching different result where suitable work was available during week claimant received discharge notice; Court noted its distinguishing Bunn was neither approval nor disapproval of Bunn “result”). Irrespective of whether the claimant is employed at the time suitable work is offered, allowing benefits to a claimant who quits his job rather than accept suitable work from the same employer contravenes the purpose of the Employment Security Act. See In re Watson, 273 N.C. 629, 633, 161 S.E. 2d 1, 6 (1968) (Act must be construed to provide benefits to those *414who are available for work at suitable employment). Under functionally identical circumstances, our Supreme Court has specifically held that the question of “good cause” under Section 96-14(1) must be determined in light of the suitability of other work under Section 96-14(3). In In re Troutman, 264 N.C. 289, 141 S.E. 2d 613 (1965), claimant refused an offer of other employment by the same employer who terminated him. The Court reasoned that whether the claimant had left work voluntarily without good cause under subsection (1) turned on the question whether he had been offered other suitable work under subsection (3). Id. at 292, 141 S.E. 2d at 617; see also Poteat, 319 N.C. at 204-05, 353 S.E. 2d at 221 (determining whether claimant disqualified under subsection (1) based on availability of suitable work under subsection (3)). The Trout-man Court concluded that the other work offered was not suitable.
There is no dispositive distinction between the facts of this case and the facts in Troutman, Poteat and Bunn which would require our crafting a completely different rationale for this case. Rather than leave the Commission to make its determination based simply on some ill-defined concept of mere reduction of hours, Section 96-14(3) instead provides a specific array of factors to guide the Commission in determining whether there is “good cause” for quitting where arguably suitable work has been offered:
In determining whether or not any work is suitable for an individual, the Commission shall consider the degree of risk involved to his health, safety and morals, his physical fitness and prior training, his experience and prior earnings, his length of unemployment and prospects for securing local work in his customary occupation, and the distance of the available work from his residence.
Notwithstanding any other provisions of this Chapter, no work shall he deemed suitable and benefits shall not be denied under this Chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions: ... If the remuneration, hours, or other conditions or the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality . . . [Emphasis added.]
*415As “suitable work” cannot be determined with reference to a fixed formula, it must necessarily be determined on a case-by-case basis. However, where the wages or hours of the offered employment are “substantially less favorable to the individual than those prevailing for similar work in the locality,” the work is clearly not suitable under Section 96-14(3). In that case, we could not conclude that a claimant had quit employment “voluntarily without good cause attributable to the employer” under Section 96-14(1).
The average claimant cannot be expected to provide evidence regarding hours and wages prevailing for similar work in the locality. Thus, the employer is here required to prove this claimant refused “suitable work.” See Intercraft Ind. Corp. v. Morrison, 305 N.C. 373, 376, 289 S.E. 2d 357, 360 (1982) (burden on employer to show circumstances which disqualify claimant from unemployment benefits). The record discloses no evidence whether the hours or remuneration offered by this employer were substantially less favorable to claimant than those prevailing for similar work in the locality. Once construed properly in light of subsection (3), the record thus fails to show adequate grounds for disqualifying claimant under these facts from benefits under Section 96-14(1).
Therefore, I would vacate the judgment of the Superior Court and the order of the Commission disqualifying claimant from benefits. On remand, I note the Commission would still be required to determine if claimant is otherwise eligible for unemployment benefits.